Case 9:15-cv-81520-KAM Document 148 Entered on FLSD Docket 04/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                     CASE 9:15-CV-81520-KAM

  UNITED STATES OF AMERICA and the
  STATE OF FLORIDA
  ex rel. DANIEL YARBROUGH
  and ex rel. CODI FLETCHER

         Plaintiffs,

  v.

  AM-MED DIABETIC SUPPLIES, INC. d/b/a
  BEYOND MEDICAL USA, et al.,

         Defendants.


        ORDER GRANTING JOINT STIPULATION OF VOLUNTARY DISMISSAL

         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the qui tam provisions

  of the False Claims Act, 31 U.S.C. § 3730(b)(1), Relators Daniel Yarbrough and Codi Fletcher

  (“Relators”), and Am-Med Diabetic Supplies, Inc., David Soblick, Keith Aranoff, and Christian

  McKeon (collectively “Defendants”) filed a Joint Stipulation of Voluntary Dismissal. Upon

  consideration of the Stipulation, and the papers on file in this action,

         IT IS HEREBY ORDERED:

         1.      Consistent with the terms of the January 31, 2020 Settlement Agreement all

  claims asserted on behalf of the United States against Defendants in this action are dismissed

  without prejudice to the United States and the State of Florida and with prejudice to Relators;

         2.      This dismissal is without prejudice to Relators’ claim, if any, for a share of the

  proceeds of the Settlement Amount (as defined in the Settlement Agreement) pursuant to 31
Case 9:15-cv-81520-KAM Document 148 Entered on FLSD Docket 04/29/2020 Page 2 of 2



  U.S.C. § 3730(d). The adjudication and/or resolution of such claim will not impact this

  dismissal Order.

         3.      The Court shall retain jurisdiction to adjudicate, if necessary, Relators’ claim, if

  any, to a share of the proceeds of the Settlement Amount pursuant to 31 U.S.C. § 3730(d). This

  Order does not waive or otherwise affect the ability of the United States or any other person to

  contend that provisions in the False Claims Act, including 31 U.S.C. §§ 3730(b)(5), 3730(d)(3)

  and 3730(e), bar Relators from sharing in the proceeds of the settlement.

         4.      The case is closed and all pending motions are denied as moot.

                                                IT IS SO ORDERED.

  Dated: April 29, 2020




                                                                KENNETH A. MARRA
                                                                United States District Judge


  Copies furnished to: All Counsel of Record
